                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MICHAEL W. MINTON,
Inmate No. 925142,
      Plaintiff,

vs.                                         Case No.: 3:19cv1620/LAC/EMT

ESCAMBIA COUNTY, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated June 14, 2019 (ECF No. 4). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                       Page 2 of 2

       2.     Pursuant to 28 U.S.C. § 1915(g), this cause is DISMISSED WITHOUT

PREJUDICE to Plaintiff’s initiating a new cause of action accompanied by payment

of the $400.00 filing fee in its entirety.

       DONE AND ORDERED this 15th day of July, 2019.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1620/LAC/EMT
